UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-02474 Midas Perpetual Portfolio, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Midas Perpetual Portfolio, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2011 - 06/30/2012 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote; and (i) Whether the registrant cast its vote for or against management. MIDAS PERPETUAL PORTFOLIO, INC. APPLE INC. Ticker:AAPLSecurity ID:037833100 Meeting Date: FEB 23, 2012Meeting Type: Annual Record Date:DEC 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Timothy D. Cook For For Management Elect Director Millard S. Drexler For For Management Elect Director Al Gore For For Management Elect Director Robert A. Iger For For Management Elect Director Andrea Jung For For Management Elect Director Arthur D. Levinson For For Management Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Prepare Conflict of Interest Report Against Against Shareholder 5 Advisory Vote to Ratify Directors' Compensation Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Election of Directors Against For Shareholder CAMECO CORPORATION Ticker:CCOSecurity ID:13321L108 Meeting Date: MAY 15, 2012Meeting Type: Annual Record Date:MAR 20, 2012 # Proposal Mgt Rec Vote Cast* Sponsor 1 The Undersigned Hereby Certifies that the Shares Represented by this Proxy are Owned and Controlled by a Canadian None Did Not Vote Management Elect Director Ian Bruce For Did Not Vote Management Elect Director Daniel Camus For Did Not Vote Management Elect Director John Clappison For Did Not Vote Management Elect Director Joe Colvin For Did Not Vote Management Elect Director James Curtiss For Did Not Vote Management Elect Director Donald Deranger For Did Not Vote Management Elect Director Tim Gitzel For Did Not Vote Management Elect Director James Gowans For Did Not Vote Management Elect Director Nancy Hopkins For Did Not Vote Management Elect Director Oyvind Hushovd For Did Not Vote Management Elect Director Anne McLellan For Did Not Vote Management Elect Director Neil McMillan For Did Not Vote Management Elect Director Victor Zaleschuk For Did Not Vote Management 3 Ratify KPMG LLP as Auditors For Did Not Vote Management 4 Advisory Vote on Executive Compensation Approach For Did Not Vote Management *The Registrant was not eligible to vote at this meeting because it could not certify that it is owned and controlled by a Canadian. CHINA LIFE INSURANCE CO. LIMITED Ticker:02628Security ID:16939P106 Meeting Date: OCT 14, 2011Meeting Type: Special Record Date:SEP 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issue of Subordinated Term Debts For For Management CHINA LIFE INSURANCE CO. LIMITED Ticker:02628Security ID:16939P106 Meeting Date: MAY 22, 2012Meeting Type: Annual Record Date:APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of Directors For For Management 2 Approve Report of the Supervisory Committee For For Management 3 Approve Financial Report for the Year 2011 For For Management 4 Approve Profit Distribution Plan For For Management 5 Approve Remuneration of Directors and Supervisors For For Management 6 Appoint Auditors and Authorize Board to Fix Auditors' Remuneration For For Management 7 Approve Issue of Debt Financing Instruments For For Management 8 Amend Articles: Board Related For For Management 9 Amend Procedural Rules for Board of Directors Meetings For For Management 10 Amend Procedural Rules for Supervisory Committee Meetings For For Management 11 Elect Yang Mingsheng as Executive Director For For Shareholder CHINA MOBILE LIMITED Ticker:00941Security ID:16941M109 Meeting Date: MAY 16, 2012Meeting Type: Annual Record Date:APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Declare Final Dividend For For Management 3a Reelect Xi Guohua as Director For For Management 3b Reelect Sha Yuejia as Director For Against Management 3c Reelect Liu Aili as Director For For Management 3d Reelect Frank Wong Kwong Shing as Director For For Management 3e Reelect Moses Cheng Mo Chi as Director For For Management 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration For For Management 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Management 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Management 7 Authorize Reissuance of Repurchased Shares For Against Management CISCO SYSTEMS, INC. Ticker:CSCOSecurity ID:17275R102 Meeting Date: DEC 07, 2011Meeting Type: Annual Record Date:OCT 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Arun Sarin For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Amend Omnibus Stock Plan For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Against Against Shareholder 18 Report on Internet Fragmentation Against For Shareholder 19 Stock Retention/Holding Period Against For Shareholder CNOOC LTD. Ticker:00883Security ID:126132109 Meeting Date: MAY 25, 2012Meeting Type: Annual Record Date:APR 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Financial Statements and Statutory Reports For For Management 1b Declare Final Dividend For For Management 1c Reelect Wu Guangqi as Executive Director For For Management 1d Reelect Wu Zhenfang as Non-Executive Director For For Management 1e Reelect Tse Hau Yin, Aloysius as Independent Non-Executive Director For For Management 1f Authorize Board to Fix Remuneration of Directors For For Management 1g Reappoint Auditors and Authorize Board to Fix Their Remuneration For For Management 2a Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Management 2b Approve Issuance of Equity or Equity-Linked Securities without For Against Management 2c Preemptive Rights Authorize Reissuance of Repurchased Shares For Against
